           Case 3:18-cr-00054-PDW Document 188 Filed 12/31/18 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA


UNITED STATES OF AMERICA,                    Case. No.: 18-cr-00054-KES-3
      Plaintiff,
vs.

AMANDA RENEE SCHNEIDER,
    Defendant,



     DEFENDANT AMANDA RENEE SCHNEIDER’S SENTENCING MEMORANDUM

      The defendant, Amanda Renee Schneider by and                     through her

undersigned counsel, Jason W. Kreiss, Esq., and pursuant to U.S.S.G. § 6A1.2-3, p.s.,

Fed. R. Crim. P. 32 (d), ((2) and (f), and the Fifth and Sixth Amendments to the

United States Constitution, files this sentencing memorandum respectfully

requesting that the Court ratify the joint sentencing recommendation contained

in the Plea Agreement Supplement (DE 109), and as grounds therefore, states as

follows:

INTRODUCTION:

      On January 7, 2018, Amanda Renee Schneider will stand before this

Honorable Court for sentencing having entered a guilty plea to a one count

superseding information. Ms. Schneider accepted responsibility for her actions

the moment that she was made aware that she was under indictment in the

District of North Dakota.    Ms. Schneider does not object to either the Offense

Conduct or Guideline sections of the PSR. By way of this filing, this Court will be

asked to take into consideration the history and characteristics of Ms. Schneider,
       Case 3:18-cr-00054-PDW Document 188 Filed 12/31/18 Page 2 of 7




as well as the remaining sentencing factors of 18 U.S.C. § 3553(a), in formulating

a sentence that is reasonable but not greater than necessary.

       Pursuant to U.S. v. Booker, 543 U.S. 220 (2005), the federal sentencing

process has adopted a three-step approach. (See Fed. R. Crim. P. 11(M),

amended December 1, 2007, and Amendment 741 of the Sentencing

Guidelines, effective November 1, 2010.)      First, the Court is to determine the

advisory guideline range. Pursuant to the written plea agreement, at paragraph

13, the parties agree that pursuant to U.S.S.G. § 2D1.1(c)(8), the base offense

level is 24. The parties further agree that a 2-level reduction is applicable if the

defendant satisfies the criteria of U.S.SG. § 5C1.2. The parties also agree that no

other guideline enhancements apply.         In paragraph 14, the United States

agrees to recommend a reduction of 3-levels for acceptance of responsibility

pursuant to U.S.S.G. § 3E1.1(a)(b). Pursuant to the PSR, the total offense level is

19, criminal history category 1; therefore the advisory guideline imprisonment

range is 30 -37 months. The PSR is consistent with the agreement of the parties

and there are no legal or factual objections.

       Second, the Court is to consider if there are any factors that may warrant

a departure from the advisory guideline range. The PSR, at paragraph 71, does

not identify any factors that may warrant a downward departure from the

advisory guideline range and the defendant will not be seeking relief in the form

of a departure.
      Case 3:18-cr-00054-PDW Document 188 Filed 12/31/18 Page 3 of 7




      Lastly, the Court is to consider all of the sentencing factors of 18 U.S.C. §

3553(a)(1-6) and impose a sentence which is reasonable but not greater than

necessary to achieve the sentencing objectives set forth in 18 U.S.C. §

3553(a)(2).   As set forth more fully below, Ms. Schneider, through counsel,

believes there are sentencing factors worthy of this Court’s consideration.


History and Characteristics of Defendant:

      Amanda Schneider will stand before this Honorable Court for sentencing

contrite and remorseful, a different person than she was in September 2016 at

the conclusion of her participation in the illegal conduct in this case.   Prior to

the instant offense, Amanda’s involvement in the criminal justice system

consisted of an arrest for possessing a fake ID for the purpose of entering a local

bar prior to turning 21 years old. Amanda’s conduct before and after the instant

offense are telltale of her true character.

      More than two years has elapsed since Amanda’s involvement in the

offense   conduct    concluded.       In   considering   Amanda’s    history   and

characteristics it is respectfully requested that the Court take into consideration

Amanda’s actions after the conclusion of the criminal conduct until the present

time. See Pepper v. United States, 131 S. Ct. 1229 (2011). The Court in Pepper

specifically addressed the importance of considering post-offense conduct




                                     Page 3 of 7
      Case 3:18-cr-00054-PDW Document 188 Filed 12/31/18 Page 4 of 7




stating, “the punishment should fit the offender and not merely the crime”. See

also Williams v. New York, 337 U.S. 241, 247 69 S. Ct. 1079(1949).

      In the instant case Amanda immediately took responsibility for her actions

and has continued to prove through her post-offense conduct that she can be

a productive member of society. Rather than returning home and seeking a

source of “easy money”, Amanda returned to her roots and sought gainful

employment to support herself and her son. Similarly, Amanda’s voluntary post-

offense conduct supports the finding in the Post-Conviction Risk Assessment that

found that she was a Level 1, which correlates with the lowest recidivism rate.

      As aptly stated in the PSR, Amanda’s “situation is atypical of others who

are involved with drugs and distribution. Prior to her involvement, she led a

rather conventional and crime-free lifestyle”. See PSR P. 12 ¶ 44      This factor is

particularly important when considering what a reasonable sentence is for

Amanda who became involved in the instant offense when she was in her early

20’s and is now 28 years old. Prior to her role in the instant offense, Amanda

obtained her GED and was taking college courses working towards an

associate degree. In addition to education, Amanda has an extremely strong

work ethic illustrated by the fact that she has been gainfully employed in the

food service industry since she was 16 years old. Even while still residing with Mr.

Bell before moving back home, Amanda started a cell phone service company

hoping to close the criminal conduct chapter of her life and Louis’. Ultimately
                                     Page 4 of 7
      Case 3:18-cr-00054-PDW Document 188 Filed 12/31/18 Page 5 of 7




Amanda made the affirmative choice to leave Mr. Bell with her son and return

to her family in Florida to seek employment and proper schooling for her son.

Immediately upon returning to Florida Ms. Schneider obtained two jobs and she

enrolled her son in school, effectively removing herself from the negative

influences on her life. Since her surrender, Amanda has remained on pre-trial

release without incident and has maintained her employment both as a server

at a local restaurant and as an inventory specialist for a logistics company.

What is most notable, is that Amanda made the affirmative choice to leave Mr.

Bell and their alternative lifestyle behind prior to any awareness of the

investigation or indictment in this case.

      As Amanda acknowledges that she will be incarcerated for a period of

time, the very thought of being separated from her son for whom she has sole

custody is terribly frightening. In her letter to the Court, Amanda’s mother Carol

Beck described Amanda’s devotion to her son as well as her own her own

concerns for the overwhelming emotional and financial responsibility that she

and her husband will be saddled with while Amanda is incarcerated. Similar

sentiments were expressed by others who submitted letters in support of

Amanda: Michael Schneider stated, “She Loves Louis Junior more than I have

ever seen a mother love her son”; Steven Beck stated, “[s]he has been trying

to do as much as with her son Louis Jr. (5 yrs. Old) She has been making

homemade projects for him so he will know she is thinking of him and loves him
                                     Page 5 of 7
      Case 3:18-cr-00054-PDW Document 188 Filed 12/31/18 Page 6 of 7




during any time she may have to be apart”; Olivia Law Stated, “They have a

very special bond and it would be unbearable to see both of them apart.”;

John-Ross Pontorno stated,” I have observed and noticed that she is a teacher,

nurturer, and develops her son into a young man”. Although Amanda is not

seeking a departure pursuant to U.S.S.G.§ 5H1.6, various Courts have addressed

the issue of incarcerating a parent of very young children.1


      In conclusion, it is clear from Amanda’s post-offense conduct that she

accepts responsibility for her actions, is remorseful for having participated in this

offense and is reformed / rehabilitated, and thus will continue to be a

productive member of society.




                     THIS SECTION INTENTIONALLY LEFT BLANK




1
 U.S. v. Hammond, 37 F. Supp. 2d 204 (E.D.N.Y. 1999), “a sentence without a
downward departure would contribute to the needless suffering of young,
innocent children. U.S. v. DeRoover, 36 F. Supp. 2d 531, 532-33 (E.D.N.Y. 1999),
“the unique dependence of children on a defendant is a basis for a
downward departure.” U.S. v. Chambers, 885 F. Supp. 12, 14 (D.D.C. 1995),
“causing needless suffering of young, innocent children does not promote the
ends of justice.” U.S. v. Johnson, 964 F. 2d 124, 128-130 (2d Cir. 1992), “we are
reluctant to wreak extraordinary destruction on dependents who rely solely on
the defendant for their upbringing.”
                                     Page 6 of 7
      Case 3:18-cr-00054-PDW Document 188 Filed 12/31/18 Page 7 of 7




      WHEREFORE based upon the aforementioned facts and circumstances,

Amanda Renee Schneider respectfully requests that this Honorable Court

consider her history and characteristics, her family ties and responsibilities, and

other sentencing factors contained in 18 U.S.C. § 3553(a) when fashioning a

reasonable sentence that is not greater than necessary.



                                Respectfully Submitted:

                                Jason W. Kreiss, Esq.
                                Jason W. Kreiss, Esq.
                                Florida Bar Number: 87912
                                Counsel for Defendant Schneider

                                The Kreiss Law Firm
                                1824 SE 4th Ave
                                Fort Lauderdale, Florida 33316
                                Tel. 954-525-1971
                                jwk@kreisslaw.com


                            CERTIFICATE OF SERVICE

     I hereby certify that on this 31st day of December 2018, this pleading has
been electronically filed with the Clerk of the Court and all parties of record via
CMECF.
                                 Jason W. Kreiss, Esq.
                                 Jason W. Kreiss, Esq.




                                     Page 7 of 7
